United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2902
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Southern
                                        * District of Iowa.
Ruben Castillo-Vargas,                  *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: September 6, 2007
                                 Filed: September 17, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Ruben Castillo-Vargas (Vargas) appeals the 70-month prison sentence the
district court1 imposed upon his guilty plea to illegal reentry after having been
deported following an aggravated felony conviction, in violation of 8 U.S.C. § 1326(a)
and (b)(2). Vargas’s counsel has moved to withdraw and filed a brief under Anders
v. California, 386 U.S. 738 (1967), questioning the reasonableness of the sentence and
the denial of a downward departure.



      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
       We conclude the sentence is not unreasonable. The district court considered
Vargas’s Guidelines imprisonment range, along with other 18 U.S.C. § 3553(a) factors
and Vargas’s arguments for a departure or a variance, in determining the sentence.
Nothing in the record suggests the district court failed to consider a relevant factor that
should have received significant weight, gave significant weight to an improper or
irrelevant factor, or considered only appropriate factors but in weighing those factors
committed a plain error of judgment. See United States v. Booker, 543 U.S. 220, 260-
62 (2005) (§ 3553(a) factors will guide reasonableness review); United States v.
Haack, 403 F.3d 997, 1003-04 (8th Cir. 2005) (reasonableness of sentence reviewed
for abuse of discretion; defining ways in which abuse of discretion may occur). We
also conclude that any sentence disparity arising from the unavailability of an early-
disposition program in the Southern District of Iowa does not make an otherwise
reasonable sentence unreasonable, see United States v. Sebastian, 436 F.3d 913,
915-16 (8th Cir. 2006), and that the district court’s discretionary denial of Vargas’s
downward-departure motion is unreviewable, see United States v. Morell, 429 F.3d
1161, 1164 (8th Cir. 2005).

      Having reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we find
no nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw, and we
affirm.
                       ______________________________




                                            -2-